Dismiss and Opinion Filed December 16, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00504-CV

        FELICIA PATTERSON AND MAE PATTERSON, Appellants
                             V.
            KENNETH MINGO AND MINGO, LLC, Appellees

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-22-00640-D

                         MEMORANDUM OPINION
                 Before Justices Pedersen, III, Goldstein, and Smith
                          Opinion by Justice Pedersen, III
      After appellants failed to respond to our inquiry regarding the reporter’s

record, we ordered this appeal submitted without a reporter’s record and for

appellants’ brief to be filed by November 3, 2022. On November 7, 2022, we

notified appellants the time for filing their brief had expired and directed appellants

to file their brief within ten days. We cautioned appellants that failure to do so would

result in the dismissal of this appeal without further notice. See TEX. R. APP. P.

38.8(a)(1). To date, appellants have not filed their brief or otherwise corresponded

with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Bill Pedersen, III/
220504f.p05                                BILL PEDERSEN, III
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

FELICIA PATTERSON AND MAE                    On Appeal from the County Court at
PATTERSON, Appellants                        Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-22-00640-
No. 05-22-00504-CV          V.               D.
                                             Opinion delivered by Justice
KENNETH MINGO AND MINGO,                     Pedersen, III. Justices Goldstein and
LLC, Appellees                               Smith participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 16th day of December, 2022.




                                       –3–